- Generated by Worth Higgins & Associates Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Apple REIT Eight, Inc., (the Company) on Form 10-K for the year ending December 31, 2008 as filed with the Securities and Exchange Commission on the date hereof (the Report), the undersigned hereby certifies, pursuant to 18 U.S.C Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 that: (1) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities and Exchange Act of 1934; and (2) the information contained in the Report fairly represents, in all material respects, the financial conditions and results of operations of the Company as of December 31, 2008, and for the period then ended. /s/ G LADE M. K NIGHT Glade M. Knight Chief Executive Officer March 3, 2009 /s/ B RYAN P
